Citation Nr: 0901970	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-10 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for impingement syndrome, 
rotator cuff tear and large osteophyte of the right shoulder 
with rotator cuff tendinitis, status post surgery.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDING OF FACT

Impingement syndrome, rotator cuff tear and large osteophyte 
of the right shoulder with rotator cuff tendinitis, status 
post surgery is attributable to service.  


CONCLUSION OF LAW

Impingement syndrome, rotator cuff tear and large osteophyte 
of the right shoulder with rotator cuff tendinitis, status 
post surgery was incurred in peacetime service.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant of which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disability is a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this matter.

The veteran is claiming service connection for a right 
shoulder disability.  After a careful review of the evidence 
the Board finds that the evidence is in favor of a grant for 
service connection.

Service medical treatment records dated in January 1976 note 
that the veteran was treated for pain on his right shoulder.  
He was assessed with muscle strain.  Records of February 1983 
show that the veteran injured his right shoulder after he was 
thrown off from a horse.  There was tenderness on the right 
shoulder.  He was diagnosed with multiple contusions.  In 
April 1983 he was in a motor vehicle accident.  He was 
evaluated for his right shoulder and was diagnosed with 
multiple contusions.  

VA x-rays of October 2002 show degenerative changes on the 
right shoulder.  An MRI of December 2002 shows significant 
degenerative changes of the acromioclavicular joint with 
impingement on the underlying rotator cuff and small full 
thickness tear, and tendinopathy.  

An operative report of February 2003 shows a diagnosis of 
large osteophyte with acromioclavicular joint and impingement 
syndrome, full thickness rotator cuff supraspinatus tendon 
tear, and sever biceps tendinitis of the right shoulder.  

An operative report of March 2004 shows a diagnosis of 
rotator cuff tendinitis of the right shoulder with 
impingement.  

In a September 2006 letter the veteran's private physician 
stated that he had been treating the veteran for his right 
shoulder problems since December 2003; that the veteran has 
been treated for rotator cuff tendinitis with associated 
impingement with arthroscopy and arthroscopic acromioplasty 
conducted in March 2004; and, that he had reviewed the 
veteran's military records and noted injuries to the right 
shoulder on three occasions: January 1976 after playing 
volleyball, February 1983 when he was thrown off a horse, and 
in April 1983 when he was in a motor vehicle accident.  He 
opined that "[a]ny or all of these injuries certainly could 
have contributed to his ongoing shoulder difficulty which has 
required treatment recently."  

A VA examination report of June 2008 notes the veteran 
reported an onset of his right shoulder disability in 1976 
while in service. He reported injuring his right shoulder 
while playing volleyball and later when he was thrown off 
from a horse in 1983.  He also reported the motor vehicle 
accident in 1983.  He complained of stiffness, lack of 
endurance, and fatigability without weakness, swelling, heat, 
redness, giving way, locking or dislocation.  After a 
physical examination, the veteran was diagnosed with 
impingement syndrome, rotator cuff tear and large osteophyte 
of the right shoulder with rotator cuff tear, status post 
surgery, with limited range of motion and scar.  The 
examiner, after a review of the claim file, opined that 
"[b]ecause this veteran had no documented injury or trauma 
to his right shoulder after the service, and, indeed, had 
documented right shoulder injuries in 1976 and 1983, it is at 
least as likely as not that his in-service injury to the 
right shoulder contributed to his ongoing shoulder problem 
that later required intervention and management."  

As noted above, service medical records document injuries to 
the right shoulder on three occasions.  Furthermore, the 
veteran has been diagnosed with impingement syndrome, rotator 
cuff tear and large osteophyte of the right shoulder with 
rotator cuff tendinitis, status post surgery with limited 
range of motion and scar.  Having found that there was an 
injury in service and that there is a current disability, the 
Board must decide whether there is a nexus to service.  In 
that regards the Board notes that there are two competent 
medical opinions which relate the current disability to his 
injuries in service.  The private physician, in his letter of 
September 2006, stated that the injuries in service could 
have contributed to his ongoing right shoulder difficulties.  
Moreover, in a VA report of June 2008, the VA examiner opined 
that "it is at least as likely as not that his in-service 
injury to the right shoulder contributed to his ongoing 
shoulder problem that later required intervention and 
management."  These opinions are reliable as they were 
provided after an examination of the veteran and a review of 
medical history.  The opinions come from physicians, both 
opinions provide a rationale for the conclusion and are based 
on an accurate factual history.  Moreover, they stand 
uncontradicted by any other competent evidence o record.  

Additionally, the Board notes that the veteran has been 
consistent in his reporting of the in-service injuries 
leading to his current disability of the right shoulder and 
his allegations of injuries in service are supported by the 
record.  Therefore, the veteran is found to be credible.

In sum, there is documented evidence of three injuries to the 
right shoulder in service.  Furthermore, there is competent 
evidence of a current disability impingement syndrome, 
rotator cuff tear and large osteophyte of the right shoulder 
with rotator cuff tendinitis, status post surgery with 
limited range of motion and scar.  Finally, there is 
competent evidence of a nexus to service.  Accordingly 
service connection is granted.


ORDER

Service connection for impingement syndrome, rotator cuff 
tear and large osteophyte of the right shoulder with rotator 
cuff tendinitis, status post surgery is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


